Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21 and 6/10/19 have been considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 recite inter alia “generating, by the computer device, a first freezing request based on the freezing instruction and the freezing lock public key; and transmitting, by the computer device, the first freezing request to a device in the blockchain”.  The nearest prior art references to Sheerin (U.S. Patent Publications 2018/0082267, 2018/0082267, & 2018/0082287) all disclose related inventions for locking a blockchain account (in the preferred embodiments, a Bitcoin wallet), wherein the invention keeps the account, or portions thereof, locked until specifically requested to do so, then automatically relocks the account after the desired transaction is completed (see ‘267 at paragraphs 035-0037; ‘268 at paragraphs 0037-0039; and ‘287 at paragraphs 0025-0026).  This differs from the instant invention in that the decision to [un]lock the account appears to be conditional on the balance of the account meeting a 1  Additionally, the locking of the account appears to happen automatically, rather than by an explicit request sent to the blockchain as recited in the claims.  Examiner could find no other prior art that would reasonably teach or suggest these limitations.  Dependent claims 2-7, 9-14, and 16-20 follow from independent claims 1, 8, & 15 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, each of which disclose inventions pertaining to access control of blockchain-based accounts: U.S. Patent 10,114,970 (Goldfarb), and U.S. Patent Publications 2017/0278186 (Creighton), 2017/0091750 (Maim), 2015/0348017 (Allmen), 2015/0324789 (Dvorak).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        6/5/2021

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Examiner acknowledges that Sheerin ’267 recites in its title a “public cryptocurrency key”; nevertheless, there is no mention of this or any other public key in the body of the disclosure.